Order entered October 24, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00208-CV

      DALLAS AREA RAPID TRANSIT AND NANCY K. JOHNSON, Appellants

                                             V.

           AMALGAMATED TRANSIT UNION LOCAL NO. 1338, Appellee

                     On Appeal from the 95th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC13-05156

                                         ORDER
      Before the Court is appellee’s October 23, 2014 motion to file a supplemental brief. The

motion is GRANTED.


                                                   /s/   MICHAEL J. O’NEILL
                                                         PRESIDING JUSTICE